United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 18, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61086
                          Summary Calendar


                    JUAN MANUEL OTAVALO-SALINAS,

                                                          Petitioner,

                               versus

           ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A72 015 374
                        --------------------

Before JONES, Chief Judge, and HIGGINBOTHAM and SMITH, Circuit
Judges.

PER CURIAM:*

     Juan Manuel Otavalo-Salinas (Otavalo), a native and citizen of

Ecuador, petitions this court to review the decision of the Board

of Immigration Appeals (BIA) affirming the immigration judge’s

denial of Otavalo’s out-of-time motion to reopen his deportation

proceeding.    According to Otavalo, the BIA and the immigration

judge (IJ) should have exercised their discretion to reopen the

proceeding despite the fact that he failed to file the motion on or

before the September 30, 1996, deadline provided in 8 C.F.R.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 1003.23(b)(1).    We have held that we lack jurisdiction “to

consider whether the [BIA] should have compelled the [IJ] to reopen

a case based on the IJ’s sua sponte authority.”               See Enriquez-

Alvarado v.   Ashcroft,   371   F.3d   246,   247-50   (5th    Cir.   2004).

Accordingly, the petition for review is DISMISSED.




                                   2